715 N.W.2d 774 (2006)
475 Mich. 878
Larry LONG, Plaintiff-Appellee,
v.
BRIDGEWOOD APARTMENTS, L.L.C., Defendant-Appellant.
Docket No. 130657. COA No. 256593.
Supreme Court of Michigan.
June 7, 2006.
*775 On order of the Court, the application for leave to appeal the January 24, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we MODIFY the judgment of the Court of Appeals to remove the reference to MCL 554.139(1), which plaintiff did not raise, and to clarify that the trial court must determine whether plaintiff was an invitee, a licensee, or a trespasser. In all other respects, the application is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.